DETAILED ACTION


Allowable Subject Matter
Claims 1-4, 6-14 and 16-23 are allowed.

The following are details of the closest prior arts of record found:
Barabell et al. (US Patent Publication 2016/0037550) discloses a system wherein a radio network includes controllers which is referred to as a controller unit CU that includes a baseband processor and remote units RU 26a – 26i defined in the Long Term Evolution standard and discloses the CU may acts as an eNodeB termination point and discloses each CU may manage one or more of the RUs and the RUs contain RF transceivers to transmit RF signals to and from the user equipment and to perform RF front-end functions among other functions and wherein Sounding Reference Signals SRS are transmitted by UEs and can be used for localization purposes wherein either all the RUs or a subset of RUs can be configured to receive SRS from a UE in a given instance and the relevant RUs measure the transmission and provide the measurement to the localization module via the RU-CU interface to forward SRS data of the UEs only to their respective serving CUs and the serving CUs upload the signature vectors of their respective UEs to the CF and discloses the CF and the CUs together perform inter-CU coordination functions and the CF maintains localization information for all connected UEs and each time a CU updates a UE’s uplink signature vector, the CU forwards the new signature vector along with a UE identifier to the CF and further 
Hottinen (US Patent 6,397,073) discloses a system wherein a control unit of the base station compares the channel parameters that are estimated from the signal of the terminal with the parameters that are estimated at different point on the map which is in the memory means and locates the terminal on the basis of the comparison and the control means of the base station of the system are able to determine the channel parameters at each point on the digital map by the ray tracing technique and to store the values in the memory means and the actual calculation can also be carried out in an external computer and the terminal of the system is arranged to measure in accordance with the prior art the intensity and time delay of the signals received from different base stations and the most accurate initial estimate is obtained if the measurement results of both the terminal and the base station are simultaneously utilized and discloses information is added to each point on the digital map about the types of channel parameters typically included in the signal such as channel impulse response that is transmitted by the terminal situated at said point and the channel parameters at each point on the digital map can be predetermined and stored in a memory table and in the localization of the terminal, the parameters estimated from the signal of the terminal are compared with the values in the memory and in an alternative embodiment, the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map and the base station measures the signal parameters and the measurement results are stored in the memory table and discloses the base station receives a signal from the terminal and measures the 
Ogale et al. (US Patent Publication 2015/0256978) discloses a system wherein a user walking the device during the training process may identify on a map by selecting a location to associate with the collected signals either during the training process or afterwards and discloses the training data collected during the training process may be a plurality of records that are each associated with a timestamp and include a coordinate set x, y, which may include latitude and longitude coordinates or other coordinates and discloses signal strengths are collected for an indoor geographic area and associated with timestamps indicative of the order in which the data was collected and a voting map is generated for each of the quantized signal strength and may be stored at a client device or a server and discloses the client device may perform the calculations or the client device may transmit the observations via cellular or other wireless networks to the server to perform the calculations.




The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, and in view of applicant’s arguments seen on page 12 of the Applicant’s Response filed on 04/23/21, Claims 1-4, 6-14 and 16-23 are found to be allowable because the closest prior art found of Barabell et al. (US Patent Publication 2016/0037550) and Hottinen (US Patent 6,397,073) and Ogale et al. (US Patent Publication 2015/0256978) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “during a training phase, correlate one of the training signature vectors with training location data based on a first timestamp of when the training location data is associated with the training signature vector and a second timestamp of when the training signature vector is determined” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 11 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645